Title: To George Washington from Tobias Lear, 17 October 1790
From: Lear, Tobias
To: Washington, George

 

Sir,
Philadelphia October 17th 1790.

It is not in my power fully to express the pleasing satisfaction which I felt upon perusing your kind favor of the 10th Inst. with which I have been duly honored, to find that the steps which I had taken since your departure from New York meet with your approbation. It is a reward I shall ever prize above all others—and one that it shall always be my study to obtain.
Since I had the honor to write to you on the 14th Inst. the two Vessels with the people and furniture have arrived safe—are unloaded and discharged. The furniture (except such things as were necessary for our immediate use) is securely stored; and, so far as I can judge from the appearance of the cases, is in very good order. Tomorrow we shall begin to take it up to the house and unpack it.
Mrs Morris, having much recovered from her indisposition, removed yesterday, with such things of their’s as remained in the house; and tomorrow the Masons will go to work on the Bow window; after finishing which, they will run up the Servants’ hall on the back part of the Kitchen, and extend it far enough to make two rooms for the Servants at the end of the Hall. These, with the Accommodations to be made in the Smoke house and the four Garrets will provide for all the people. Mr and Mrs Hyde take one of the Garrets in preferrence to the room over the wash-house, which must be converted into a Laundry and sleeping room for the washer women. In the letter which you did me the honor to write from this place, you mentioned a room over the Stable or Coach-house which could accommodate the Servants belonging to the Stables. But I find, upon examination, that there is no room for that purpose; neither do I see that one could be made there with any convenience. The whole is used as a Hay loft and Mr Morris’ Coachman has a bed in one corner where he sleeps; but neither a candle or fire could be carried there with any safety. The Coachman tells me that he is never suffered to carry a light into the loft[.] But I beleive it would not be safe to trust your people under those circumstances, as they would be more apt to study their own convenience than the safety of the buildings; and they may be conveniently lodged in the smoke house.

From the work that is to be done by the Carpenters and Masons, it appears to me that they cannot complete it in Less than five or six weeks. But Mr Morris tells me they will have it done in two. I shall not fail to give you regular information of the progress of the work. And if there is any particular appropriation of the furniture to the several rooms that you wish to have made different from what it was in New York, I will thank you to let me know it, and it shall be done. When the Bow window is run up it will make the large dining Room and the drawing room over it 34 feet long, which is two feet more than the large rooms in Mr Macomb’s house. The want of a closet in the large dining room for the Images, save china &c. will be a serious inconvenience which I do not now see a prospect of removing.
Since my arrival here my time has been so much employed in attending to the landing and safe Storage of the furniture, that it has not yet been in my power to make the inquiries which you requested respecting Schools; but it shall be done in the course of this week, and I will then transmit the fullest account I can obtain.
Mrs Lear unites with me in sentiments of gratitude and respect for Mrs Washington and yourself—love to the Children, and best wishes to all the family. With the highest respect and most sincere attachment, I have the honor to be Sir, Your obliged & very Humble Servant

Tobias Lear.

